Title: From James Madison to Melancton Smith and Marinus Willett, 19 October 1792
From: Madison, James
To: Smith, Melancton,Willett, Marinus


Gentlemen
Fredericksburg Octr. 19. 1792.
Being apart at some distance when your favor was received it has not been in our power sooner to give you a joint answer. We are now in a situation which enables us not only to compare our own ideas on the subject but to profit of some recent information from our seat of government where the State legislature is in session. Without going into details, which would be both tedious and unnecessary, the result of our enquiries and reflections is, that the object of the republican interest so far as the voice of this State may be estimated, requires that things should be left to the course which they have in a manner spontaneously taken. The Gentleman of republican character first contemplated, for vice President, from the circumstance of his being more known, and particularly and warmly supported by sundry influencial characters seems likely to unite a greater number of electoral voices, than any other not possessing these, however highly recommended by other advantages. Our opinion therefore is that any change of efforts at the present crisis would hazard more on one side, than could be hoped on the other. We have the honor to be with great respect & esteem yr. very humble servants

Jas. Monroe
Js. Madison Jr.

